Continuation of 12. REQUEST FOR RECONSIDERATION/OTHER:
Reissue applicant's arguments filed on August 11, 2022 have been fully considered but they are not persuasive.
In response to the reissue applicant’s arguments with respect to Claim Interpretation under 35 U.S.C. § 112(f) in the Response page 6, line 9 through page 9, line 17, the Examiner respectfully disagrees.
The reissue applicant argues the Examiner’s interpretation of the claim limitations using the word “processor,” which is a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed functions “determining a first particle size distribution from the detected scattered light of the first detector,” “determining a second particle size distribution from the imaged particles of the second detector,” and “adjusting the first particle size distribution by comparing the second particle size distribution with the first particle size distribution” in the claim 1, and “correcting a size of an imaged particle based on a location of the particle image at the second detector” in the claim 8, because of the following reasons:
(i) the Examiner did not take into account whether “processor” is understood by persons of ordinary skill in the art to have sufficiently definite meaning as the name for structure;
(ii) the Examiner did not give effect to the presumption against the application of 35 U.S.C. § 112(f) since the Examiner failed to consider whether the term “processor” is “understood by person of ordinary skill in the art to have a sufficiently definite meaning as the name for structure”; and
(iii) the Examiner ignored that the term "processor" is a well-known term used by those of ordinary skill in the art and such a term existed well before the filing of the present application and its priority applications.
Fundamentally, patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. In contrast, an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims when examining patent applications in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989)1.
First, the reissue applicant argues that the Examiner did not take into account whether “processor” is understood by persons of ordinary skill in the art to have sufficiently definite meaning as the name for structure (See Response, page 7, lines 14-21).
The Examiner admits that an off-the-shelf “processor” is well known to one of ordinary skill in the art.  However, in this case, the reissue applicant does not claim an off-the-shelf “processor” because, unlike the recited term “processor,” an off-the-shelf “processor” is not configured to perform the specifically claimed functions foregoing in the claims 1 and 8 without ‘special programming,’ i.e. an algorithm for performing the claimed functions.  “A microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623 (Fed. Cir. 2015).
Therefore, the term “processor” recited in the claims 1 and 8 does not recite sufficiently definite structure, e.g., off-the-shelf “processor” for performing the entire claimed function.  Instead, the claimed “processor” is configured to perform the specifically claimed functions foregoing with a specialized algorithm disclosed in the specification, if any, which is a sufficient structure for the generic placeholder “processor”.
Second, the reissue applicant argues that the Examiner did not give effect to the presumption against the application of 35 U.S.C. § 112(f) since the Examiner failed to consider whether the term “processor” is “understood by person of ordinary skill in the art to have a sufficiently definite meaning as the name for structure” (See Response, page 8, lines 1-19 ).
The reissue applicant brings court case VDPP LLC v. VIZIO INC.2, wherein the Federal Circuit held that the term “processor” is not subject to 35 U.S.C. § 112(f) because the district court failed to give effect to the presumption against the application of 35 U.S.C. § 112(f).  Instead, the district court summarily concluded that the “processor” limitation was subject to 1 35 U.S.C. § 112(f) without any evidence that a person of ordinary skill would not have understood the limitation to recite sufficiently definite structure.
However, the disposition of the quoted court case VDPP is nonprecedential and thus not binding on the Examiner.
Meanwhile, the test for determining if the claim language invokes 35 U.S.C. § 112(f) was set forth in Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015).
Williamson held:  When a claim term lacks the word “means,” the presumption can be overcome and 35 U.S.C. § 112(f) will apply if the challenger demonstrates that the claim term [1] fails to “recite sufficiently definite structure” or else [2] recites “function without reciting sufficient structure for performing that function.”  Williamson, 792 F.3d at 1349, 115 USPQ2d at 111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000) (emphasis added; bracketed numbering added)3.
Because “or else” is an idiom used to express alternatives4 and in light of the “or else” noted in the Williamson quotation above, Williamson essentially provides two distinct (i.e. alternative) tests (collectively the “Williamson Invocation Tests” or “WIT”) for overcoming the presumption that 35 U.S.C. § 112(f) is not invoked when a phrase does not use the word “means.”
In summary, and in accordance with the WIT, when a claim term lacks the word “means,” the presumption to not invoke 35 U.S.C. § 112(f) can be overcome and 35 U.S.C. § 112(f) will apply if:
[1] Williamson Invocation Test (1) (or “WIT-1”): the claim term fails to recite sufficiently definite structure; or
[2] Williamson Invocation Test (2) (or “WIT-2”): the claim term recites function without reciting sufficient structure for performing that function.
In light of the “or else,” Williamson recites two alternative tests joined by “or else,” either of which can be used to overcome the presumption that 35 U.S.C. § 112(f) is not invoked.  To be clear, while reissue applicant is arguing WIT-1, the Examiner is relying exclusively on WIT-2, i.e., “or else recites function without reciting sufficient structure for performing that function.” Williamson, 792 F.3d at 1349 (citations and quotations omitted).
Because reissue applicant has only argued WIT-1 (the part of the invocation test that the Examiner is not using), and because the Examiner is relying solely on the second WIT (i.e., WIT-2), the reissue applicant’s arguments are not persuasive.  To be clear, the Examiner is relying exclusively on WIT-2 which is: does the phrase recite “function without reciting sufficient structure for performing that function.”  Id.
Because reissue applicant’s arguments have not addressed WIT-2, (i.e., the test that the Examiner is using to overcome the presumption that 35 U.S.C. § 112(f) is not invoked), the reissue applicant’s arguments, no matter how meritorious, cannot be considered persuasive. 
Third, the reissue applicant argues that the Examiner ignored that the term "processor" is a well-known term used by those of ordinary skill in the art and such a term existed well before the filing of the present application and its priority applications (See Response, page 8, lines 20 through page 9, line 17).
	As discussed in the above, the Examiner admits that the off-the-shelf “processor” is well known to one of ordinary skill in the art.  But again, whether an off-the-shelf “processor” is well known to one of ordinary skill in the art is not relevant to the Examiner’s interpretation (i.e. WIT-2) of the instant claims because reissue applicant’s is not claiming an off-the-shelf “processor;” but is instead claiming a “processor” with ‘special programming.’ In other words, reissue applicant’s arguments are directed to WIT-1, not WIT-2.
In conclusion, the question is not whether a claim term recites any structure but whether it recites sufficient structure - a claim term is subject to 35 U.S.C. § 112(f) if it recites function without reciting sufficient structure for performing that function.
Therefore, the reissue applicant’s arguments on these points are not persuasive.

In response to the reissue applicant’s arguments with respect to Claim Rejections under 35 U.S.C. § 112(b) in the Response page 9, line 18 through page 10, line 4, the Examiner respectfully disagrees.
The reissue applicant essentially argues the claims 1-14 rejection under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the structure of the “processor” performing a specifically claimed functions in the claims 1 and 8.
As discussed in the above, the term “processor” recited in the claims 1 and 8 is a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed functions “determining a first particle size distribution from the detected scattered light of the first detector,” “determining a second particle size distribution from the imaged particles of the second detector,” “adjusting the first particle size distribution by comparing the second particle size distribution with the first particle size distribution,” and “correcting a size of an imaged particle based on a location of the particle image at the second detector”.  Thus, this limitation invokes 35 U.S.C. § 112(f).
However, the disclosure of the patent sought to be reissued is devoid any algorithm that performs the function of (i) how to determine a first particle size distribution from the detected scattered light of the first detector, (ii) how to determine a second particle size distribution from the imaged particles of the second detector, and (iii) how to adjust the first particle size distribution by comparing the second particle size distribution with the first particle size distribution.  Thus, the structure of the recited term “processor” as a placeholder for performing the specifically claimed functions does not perform the entire functions in the claims because the specification of the patent sought to be reissued fails to disclose an algorithm to perform said specifically claimed functions.
Accordingly, the claim 1 and their dependent claims 2-14 are indefinite and are rejected under 35 U.S.C. § 112(b), and the reissue applicant’s argument on this point is not persuasive.


Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992


















Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation.
        2 VDPP LLC v. VIZIO, INC., No. 2021-2030. Court of Appeals, Federal Circuit. Decided: March 25, 2022
        3 See MPEP § 2181 I. Determining whether a claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112(6).
        
        4 “’or’ 1 — used as a function word to indicate an alternative < coffee or tea>” Merriam-Webster’s Collegiate Dictionary, 10th Edition, Merriam-Webster Inc., Springfield, M.A., 1997; “’or else’ —used to say what another possibility is.  He either thinks he can't do it or else he just isn't interested.” Merriam Webster’s Dictionary at Merriam-Webster.com, Merriam-Webster, www.merriam-webster.com/dictionary/or else. Accessed 1 Feb. 2019.